Title: To George Washington from Rear Admiral Ternay, 21 August 1780
From: Ternay, Charles-Henri-Louis d’Arsac, chevalier de
To: Washington, George


					
						
							Monsieur
							çe 21 aout [1780]
						
						le sejour des deux officiers pratiques du sound et de la partie de sandy hook amenès igy par Monsieur le Marquis de la fayette devenants inutile dans çe moment cy je prens le parti de les renvoyer chez eux je leur ay fait donner çent piastres quils mont demandè pour retourner dans leurs habitations lorsquil sera question doperer je prieray, Vôtre exçellençe, de les faire revenir à Neuport ils sont tres instruits lun et lautre jey profitéray de leurs lumieres jaurois ete bien aise de leur eviter la long[u]eur et la fatigue du voyage sils leussent desiré mais independamment de la depense inutile que leur sejour a rhodes island occasion[n]e je pense quils ne sont pas fachés de retourner chez eux netants point occupés pour le serviçe de leur patrie dans çe moment çy je suis avec tout le respect et lattachement possible Monsieur votre tres humble et tres obeissant serviteur
						
							le chevalier de ternay
						
					
					
						jay reçu la d[erni]ere lettre que votre exçellençe ma fait lhonneur de mecrire du 16.
					

				